Bell, J.
The sheriff was a competent witness. He could neither gain nor lose by the event of the cause, and the verdict would not be evidence in his favor nor against him.
The attorney was not a competent witness. He was substantially the indorser of the writ. By fair implication, from the situation of the parties, he is answerable to the indorser for the costs which may be recovered against him, and the indorser is concluded as to the amount of the costs, and as to the liability of the plaintiff for the payment of them, by the judgment in this case.
In the case of Stone & a. v. Sprague, ubi seq., we have decided that however a signature in pensil may be held sufficient in private writings, writing in pencil is not sufficient in public records, nor in papers drawn to be used in legal proceedings, which must become public records. Verdict set aside.

Judgment for the defendants.